Citation Nr: 0821867	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-09 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1958 to July 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Lincoln, 
Nebraska, regional office (RO) dated in March 2004.  In 
November 2007, the Board remanded the appeal for a personal 
hearing.  In the course of the remand development, it was 
noted that the veteran had moved to Missouri, and his claims 
file was transferred to the St. Louis, Missouri, RO, to 
schedule the hearing and for other remand development.  In 
March 2008, he cancelled a prior Board hearing request, and 
stated that he did not want any type of personal hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran's claims file was transferred 
from the Lincoln RO to the St. Louis RO during the appeal 
period.  As a result, it appears that some development has 
either not been accomplished, or has not been associated with 
the claims file.  Specifically, in November 2005, the RO 
prepared a request for a medical opinion on the issue of 
service connection for thyroid cancer, claimed as the 
residual of ionizing radiation.  The claims file was to 
accompany this request.  However, there is no record of any 
further development on this matter.  Additionally, there is 
no record of any adjudication of the issue on appeal 
subsequent to the February 2005 statement of the case, 
despite the receipt of additional pertinent evidence, 
evidence which led to the request of an opinion from C&P 
Service.  It is unclear whether this action was taken, and 
the results never incorporated in the claims file, or whether 
the development was overlooked in the various transfers of 
the claims file.  As a result, the appeal must be remanded to 
either locate or achieve this additional development, and to 
ensure that the claim is then reviewed in light of all the 
evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Contact both the St. Louis, MO, and 
Lincoln, NE, ROs and request both those 
facilities to search for any temporary 
claims files or other records pertaining 
to the veteran that may have been created 
from November 2005 to the present.  In 
particular, the ROs should ascertain 
whether a request for an opinion, with the 
claims file, was sent in November 2005, 
and, if so, whether a response was 
received, and any action taken on any such 
response (such as a supplemental statement 
of the case).  All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file. 

2.  Appropriate action should be taken, 
based on the responses to these searches, 
e.g., if not previously obtained from 
Compensation and Pension Service, obtain 
the requested opinion; if already 
received, review the actions taken in 
response, if any, and take appropriate 
further action.  After all evidence has 
been assembled, review the claim in light 
of the evidence as a whole.  If the 
benefit sought is not granted, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, 
which summarizes the evidence received and 
actions taken since the last SOC or SSOC 
of record.  After affording an opportunity 
for response, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

